Name: Commission Regulation (EEC) No 3400/82 of 17 December 1982 amending Regulation (EEC) No 2991/82 on the temporary marketing during the 1982/83 milk year of reduced-price butter for direct consumption in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/ 14 Official Journal of the European Communities 18 . 12. 82 COMMISSION REGULATION (EEC) No 3400/82 of 17 December 1982 amending Regulation (EEC) No 2991 /82 on the temporary marketing during the 1982/83 milk year of reduced-price butter of direct consumption in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Articles 6 (7), 12 (3) and 28 thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for inter ­ vention on the market in butter and cream (3), as last amended by Regulation (EEC) No 1 272/79 (4), and in particular Article 7a thereof, Whereas Commission Regulation (EEC) No 2991 /82 Q provides for packages containing butter in bulk or put up in small packs to bear specific inscrip ­ tions in letters two centimetres high ; whereas the strict application of this dimension may give rise to certain difficulties ; whereas provision should accor ­ dingly be made for a certain margin of error ; The following subparagraph is hereby added to Article 6 (2) of Regulation (EEC) No 2991 /82 : 'For purposes of implementing the requirement in respect of the height of the letters, a margin of error of two millimetres shall be authorized.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 10 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (J) OJ No L 140, 20 . 5 . 1982, p . 1 . (3) OJ No L 169, 18 . 7 . 1968 , p . 1 . (4) OJ No L 161 , 29 . 6 . 1979 , p . 13 . 0 OJ No L 314, 10 . 11 . 1982, p . 27 .